UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6962


JEROME MCFADDEN,

                Plaintiff - Appellant,

          v.

S. B. LEWIS, Associate Warden; FRANK MURSIER, Major McCI; L.
CARTELEDGE,   Warden   at    McCI   McCormick   Correctional
Institution,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:12-cv-01627-MGL-PJG)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam.


Jerome McFadden, Appellant Pro Se.    Brandon Paul Jones, Daniel
Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome McFadden seeks to appeal the district court’s

text order denying his motion seeking reconsideration of several

nondispositive orders issued by the magistrate judge, including

orders denying his motions for appointment of counsel and for an

extension of time to complete discovery, and an order granting

in    part   and     denying   in     part        McFadden’s      motion    to     stay

Defendants’ summary judgment motion.                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain      interlocutory      and       collateral      orders,    28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                        The order McFadden

seeks   to   appeal    is   neither    a        final   order   nor   an   appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                            2